Citation Nr: 1328935	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a left foot fracture, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder including depression and generalized anxiety disorder, to include as secondary to sarcoidosis and residuals of a left foot fracture, and if so, whether service connection may be granted.

3.  Entitlement to a compensable rating for sarcoidosis.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a left foot fracture with left toe degenerative joint changes.



REPRESENTATION

Appellant represented by:	Leann Baker, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in New York, New York, which denied the Veteran's claims for service connection for a lumbar sprain and depression, increased his disability rating for his residuals of a left foot fracture with left toe degenerative joint changes from noncompensable to 10 percent, and continued his noncompensable rating for sarcoidosis.

The Veteran testified before a now-retired Veterans Law Judge (VLJ) sitting at the New York, New York, RO in August 2011.  He also testified before the undersigned VLJ in a videoconference hearing in February 2013.  Transcripts of those hearings are in the paper and electronic claims files, respectively.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart condition, to include as secondary to sarcoidosis, has been raised by the record-see February 2013 videoconference hearing transcript at p. 28-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of (1) entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a left foot fracture; (2) entitlement to service connection for an acquired psychiatric disorder including depression and generalized anxiety disorder, to include as secondary to sarcoidosis and residuals of a left foot fracture; and (3) entitlement to a compensable rating for sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the regional office continued the denial of service connection for the Veteran's claimed lumbar spine disorder.

2.  The evidence presented since the September 1993 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for a lumbar spine disorder.

3.  In a March 2005 rating decision, the regional office continued the denial of service connection for the Veteran's claimed acquired psychiatric disorder.

4.  The evidence presented since the March 2005 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder.

5.  The Veteran's service-connected residuals of a left foot fracture with left toe degenerative joint changes are characterized by moderate left foot pain.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that continued the denial of the Veteran's claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The March 2005 rating decision that continued the denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The criteria for the assignment of a rating in excess of 10 percent for residuals of a left foot fracture with left toe degenerative joint changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, the Board has determined that the Veteran's claims for service connection for a lumbar spine disorder and an acquired psychiatric disorder should be reopened.  As the Board is taking an action favorable to the appellant, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist for those claims is thus unnecessary.

With respect to the claim for entitlement to a disability rating in excess of 10 percent for residuals of a left foot fracture with left toe degenerative joint changes, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by a January 2008 letter which was sent prior to the August 2008 initial unfavorable decision on the claim by the RO.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, together with Social Security Administration (SSA) records, and private and VA treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his claim for an increased rating for his residuals of a left foot fracture with left toe degenerative joint changes in February 2008 and January 2012; these examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluations of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Analysis: New and Material Evidence to Reopen a Claim of Entitlement to Service Connection for a Lumbar Spine Disorder, to include as Secondary to Residuals of a Left Foot Fracture

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a lumbar spine disorder.  His claim was most recently denied in a September 1993 rating decision because the RO found that the Veteran's June 1973 separation examination showed that he received a normal clinical evaluation for his spine.  The September 1993 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran had previously been denied service connection for a lumbar spine disorder in October 1990 and July 1985.

Since September 1993, new evidence has been added to the claims file, including the Veteran's testimony at his August 2011 and February 2013 hearings before the Board.  At those hearings, the Veteran testified that his back disorder was either caused or aggravated by his service-connected residuals of a left foot fracture, which he contends altered his gait.  See August 2011 transcript at p. 6; February 2013 transcript at pp. 5, 7.

As this contention had not been advanced at the time of the September 1993 denial, it is new.  As it regards the reason for that denial, it is also material.  Specifically, the Veteran has multiple current diagnoses of lumbar spine disorders, including L4-L5 disc bulging with facet and ligamentum flavum hypertrophy with central spinal canal stenosis and likely degenerative disease, diagnosed by a VA physician in February 2008.  Since a finding that the Veteran's service-connected residuals of a left foot fracture caused or aggravated his diagnosed lumbar spine disorders would trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, the claim must be reopened.  See Shade, 24 Vet. App. at 118; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board may not rely on its own medical opinion to reject a theory competently advanced by an appellant).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: New and Material Evidence to Reopen a Claim of Entitlement to Service Connection for an Acquired Psychiatric Disorder including Depression and Generalized Anxiety Disorder, to include as Secondary to Sarcoidosis and Residuals of a Left Foot Fracture

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  His claim was most recently denied in a March 2005 rating decision because the RO found that the Veteran had not submitted new and material evidence.  The March 2005 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran had previously been denied service connection for an acquired psychiatric disorder in January 2002, April 1996, September 1993, and July 1985.

Since March 2005, new evidence has been added to the claims file, including a VA physician's August 2011 opinion that the Veteran experiences "heart palpitations secondary to his Sarcoidosis."  This opinion constitutes new and material evidence in light of the findings in November 2001 and August 2004 VA mental health compensation and pension examinations, both of which were conducted by the same VA examiner.  Specifically, the examiner opined in November 2001 that "Should the Veteran's [service-connected] sarcoidosis be found to be the cause of his chest pain, atrial fibrillation and occasional shortness of breath, then his depressive symptoms have been exacerbated by his service connected condition."  In August 2004, the examiner opined that "the veteran reports depressive symptoms associated with shortness of breath, heart palpitations, and chest and joint pain.  If these physical problems are found to be related to his service connected sarcoidosis, then his Depressive Disorder NOS [not otherwise specified] is due to that in-service illness.  Otherwise, his depressive symptoms are not related to his military service."

Additionally, multiple VA treatment records-including those dated June 2008, January 2009, and October 2009-document clinical findings that the Veteran's mood disorder is secondary to his general medical condition.

As the August 2011 opinion linking the Veteran's heart palpitations to his sarcoidosis had not been advanced at the time of the March 2005 denial, it is new.  As it regards the reason for that denial, it is also material.  Specifically, the Veteran has multiple current diagnoses of acquired psychiatric disorders, including generalized anxiety disorder, diagnosed by a VA psychiatrist in June 2008, and depressive disorder NOS, diagnosed by the November 2001 and August 2004 VA examiner.  Moreover, in light of the VA examiner's opinions regarding the effect of the Veteran's heart symptoms on his depressive disorder, the August 2011 opinion might raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Increased Rating for Residuals of a Left Foot Fracture with Left Toe Degenerative Joint Changes

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  

In this case, service connection was granted for residuals of a left foot fracture with left toe degenerative joint changes in a September 1973 rating decision, and a noncompensable rating was assigned, effective July 10, 1973 (the day after separation from service).  In the August 2008 rating decision currently on appeal, the RO increased the Veteran's rating for his residuals of a left foot fracture with left toe degenerative joint changes to 10 percent, effective October 16, 2007 (the date of claim for an increased rating), under Diagnostic Codes 5010-5284.

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis.  Under DC 5003, for degenerative arthritis without compensable limitation of motion, a 10 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

Under 38 C.F.R. § 4.71a, DC 5284, a moderate foot injury warrants a 10 percent rating; a moderately severe injury, 20 percent; a severe injury, 30 percent; and with actual loss of use of the foot, 40 percent.

The Veteran contends in his November 2008 notice of disagreement that a 10 percent rating is not high enough compensation for this painful problem.

At his August 2011 Board hearing, the Veteran testified that he has pain and cramping in his left foot.  See August 2011 transcript, p. 3.  He further testified that he has a numb toe on his left foot.  Id., pp. 20-21.  At his February 2013 Board hearing, the Veteran testified that he has pain and numbness in his left foot.  See February 2013 transcript, pp. 6-7.

In an October 2012 statement, the Veteran's representative asserted that the Veteran's left foot symptoms are clearly moderate-a finding which would be consistent with the current 10 percent rating.  The October 2012 statement also contained a request that the Veteran be compensated for foot pain radiating from his back; the Board notes that the Veteran is in fact being compensated for his moderate foot pain, and that neither the severity of his foot symptoms nor the percentage of his disability rating have been decreased or otherwise apportioned due to any finding that his foot symptoms result from a non-service-connected back etiology.  The Veteran's representative further asserted in the October 2012 statement that "the SSOC [supplemental statement of the case] goes on to state that the foot pain is moderate and then contradicts itself by denying an increased rating."  [Full capitalization removed.]  A review of DC 5284 confirms that a 10 percent rating is the correct rating for moderate foot injuries; to the extent that the Veteran's representative is making a different argument, the nature of that argument is unclear to the Board.

VA provided the Veteran with an examination in February 2008.  The Veteran reported having no incidents of hospitalization for his left foot disability.  The VA examiner found no pain with range of motion; a slight pes cavus deformity; and x-ray evidence of diffuse degenerative joint disease on the left foot with some irregularity along the fifth metatarsal base, consistent with osteoarthritis.  The examiner further found that healing along the fifth metatarsal was in good orientation and without any gaping, malunion or nonunion.

VA provided the Veteran with a second examination in January 2012.  The Veteran reported experiencing pain and numbness in his left foot, and stated that he has left foot pain after 20 minutes of standing, and left foot cramping after walking less than two blocks.  The Veteran denied any recent hospitalization.  The VA examiner found that the Veteran does not have Morton's neuroma, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or scars.  The VA examiner diagnosed hammer toe of the left fourth toe, degenerative or traumatic arthritis, limb length inequality, and loss of Semmes-Weinstein filament sensation to all toes.  Based on consideration of the foregoing, the VA examiner determined that the Veteran's left foot pain is moderate.

Based on the evidence of record described above, the Board finds that the Veteran's residuals of a left foot fracture with left toe degenerative joint changes do not warrant a disability rating in excess of 10 percent.  First, a higher rating is not warranted under 38 C.F.R. § 4.71a, DC 5010 because the Veteran's degenerative arthritis does not include x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Second, a higher rating is not warranted under 38 C.F.R. § 4.71a, DC 5284 because the most probative evidence of record-the determination of the January 2012 VA examining podiatrist, following a thorough examination-shows that the Veteran's left foot pain is moderate.  Separate ratings under DCs 5279, 5280, 5281, 5278, 5283, or 5277 do not apply because, as the January 2012 examiner found, the Veteran does not have Morton's neuroma, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The February 2008 VA examiner found a slight pes cavus deformity, which under DC 5278 would warrant a noncompensable disability; as such, it would not support a higher rating.  The January 2012 examiner diagnosed hammer toe of the left fourth toe, which under DC 5282 would warrant a noncompensable disability; as such, it would not support a higher rating.  With respect to the Veteran's assertion that his symptoms are worse than moderate, the Board finds that the VA podiatrist examiner's opinions as to these symptoms and clinical findings warrant greater probative weight than the Veteran's own contentions based on the VA examiner's objective findings and greater medical training and expertise.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected residuals of a left foot fracture with left toe degenerative joint changes; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a left foot fracture with left toe degenerative joint changes with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated-specifically, the catch-all "Foot injuries, other" listed at 38 C.F.R. § 4.71a, DC 5284.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the rating criteria were found inadequate to describe the severity and symptoms of the Veteran's service-connected residuals of a left foot fracture with left toe degenerative joint changes, the Board further finds that this case does not present other indicia of an exceptional or unusual disability picture.  Specifically, the Veteran has denied hospitalization for his disability, and any interference with his employment is contemplated by his 10 percent rating.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence-including the Veteran's January 2012 VA examination report-shows that the Veteran is not unemployable due to his residuals of a left foot fracture with left toe degenerative joint changes.  Thus, TDIU is not raised by the record.

In summary, the Board finds that the Veteran's residuals of a left foot fracture with left toe degenerative joint changes results in moderate disability.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 10 percent for the Veteran's residuals of a left foot fracture with left toe degenerative joint changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5284 (2012).


ORDER

The claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a left foot fracture, is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for an acquired psychiatric disorder including depression and generalized anxiety disorder, to include as secondary to sarcoidosis and residuals of a left foot fracture, is reopened, and, to this extent only, the appeal is granted.

A disability rating in excess of 10 percent for residuals of a left foot fracture with left toe degenerative joint changes is denied.


REMAND

As an initial matter, the Veteran should be given an opportunity to identify any healthcare provider who had treated him for his claimed lumbar spine disorder, acquired psychiatric disorder, and service-connected sarcoidosis.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the appeal.

Entitlement to Service Connection for a Lumbar Spine Disorder, to include as Secondary to Residuals of a Left Foot Fracture

The Board finds that a medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for a lumbar spine disorder.  Here, the Veteran has multiple current diagnoses of lumbar spine disorders, including L4-L5 disc bulging with facet and ligamentum flavum hypertrophy with central spinal canal stenosis and likely degenerative disease, diagnosed by a VA physician in February 2008.

Additionally, the evidence indicates that the claimed lumbar spine disorder or symptoms may be associated with the Veteran's service-connected residuals of a left foot fracture.  Specifically, the Veteran alleged that his back disorder was either caused or aggravated by his service-connected residuals of a left foot fracture, which he contends altered his gait.  See August 2011 transcript at p. 6; February 2013 transcript at pp. 5, 7.  The Veteran has also asserted that his claimed lumbar spine disorder directly resulted from moving furniture in the barracks in service, and has cited a March 1972 service treatment record showing a diagnosis of lumbar sprain.  See August 2011 transcript at pp. 7, 11-13; February 2013 transcript at p. 8.  Consequently, the Board finds that a VA medical opinion should be obtained to address the issues of direct and secondary service connection, to include both causation and aggravation.

Entitlement to Service Connection for an Acquired Psychiatric Disorder including Depression and Generalized Anxiety Disorder, to include as Secondary to Sarcoidosis and Residuals of a Left Foot Fracture

The Board finds that a medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder.  First, the Veteran has multiple current diagnoses of acquired psychiatric disorders, including generalized anxiety disorder, diagnosed by a VA psychiatrist in June 2008, and depressive disorder NOS, diagnosed by the November 2001 and August 2004 VA examiner.

Second, the evidence indicates that the claimed acquired psychiatric disorder or symptoms may be associated with the Veteran's service-connected sarcoidosis.  The VA examiner opined in November 2001 and August 2004 that if the Veteran's sarcoidosis caused his chest pain, atrial fibrillation and occasional shortness of breath, then his depressive symptoms have been exacerbated by his sarcoidosis.  Thereafter, a VA physician found in August 2011 that the Veteran experiences heart palpitations secondary to his sarcoidosis.  Additionally, the Veteran asserted at his February 2013 hearing that he experiences stress due to the pain from his service-connected left foot and sarcoidosis disabilities, and that his psychiatric symptoms began during service.  See February 2013 transcript at pp. 34-39.  Consequently, the Board finds that a VA medical opinion should be obtained to address the issues of direct and secondary service connection, to include both causation and aggravation.

Since the Veteran was diagnosed in service in April 1973 with a character and behavior disorder with schizoid personality and paranoid traits, the Board observes that generally, personality disorders are not eligible for service connection, as they are not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, an opinion should be obtained as to whether these symptoms represented the onset of the Veteran's current psychiatric disorder.  

Entitlement to a Compensable Rating for Sarcoidosis

By way of background, a noncompensable rating for sarcoidosis applies where there is chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating applies where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating applies where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating applies where there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, DC 6846.  Alternatively, sarcoidosis may be rated as the active disease or residuals of chronic bronchitis (DC 6600), and extra-pulmonary involvement may be rated under the specific body system involved.  Id.

Remand is required to obtain a medical opinion because the Veteran's testimony and the hundreds of pages of VA medical records contain apparently conflicting information regarding the nature of his symptoms and treatment.  For example, in November 2011, a VA clinician indicated that the Veteran was taking Asmanex, a corticosteroid, as maintenance medication for his sarcoid.  See Virtual VA treatment records, April 9, 2012, at p. 142.  By contrast, in February 2012, a VA clinician indicated that the Veteran was not on any treatment for his sarcoidosis.  Id., at p. 10.  Likewise, in May 2010, a VA clinician found that the Veteran's sarcoidosis was stable, and he would continue to monitor it with pulmonary function tests (PFTs) only at that time unless clinically indicated.  See Virtual VA treatment records, December 13, 2011, at p. 151.  In June 2012, a VA clinician again found that the Veteran's sarcoid was "currently stable on no medications."  See Virtual VA treatment records, August 21, 2012, at p. 54.

Additionally, the Veteran testified at his February 2013 Board hearing that he has been taking steroids prescribed by VA for his sarcoidosis since 1995 or 1996.  See February 2013 transcript at pp. 25-26.  He specified that he has used an inhaler daily since his separation from service (in July 1973) and also takes pills for his sarcoidosis.  Id., p. 32.  At his August 2011 Board hearing, the Veteran testified that his sarcoidosis results in pneumonia.  Id., pp. 22-23.

With respect to extra-pulmonary involvement, letters from VA physicians, both dated August 2011, include findings that the Veteran's sarcoidosis causes heart palpitations and joint pain.

On remand, after obtaining all current and available pertinent treatment records for sarcoidosis authorized by the Veteran, the AOJ should obtain a medical opinion from a VA medical expert as to whether the Veteran's sarcoidosis has been characterized by pulmonary involvement with persistent symptoms requiring the use of one or more corticosteroids.  If so, the medical expert should specify all dates or date ranges for which the Veteran has been on corticosteroid treatment for sarcoidosis.  Additionally, for each range of dates of corticosteroid treatment for sarcoidosis, the medical expert should state whether the corticosteroid treatment was (1) chronic low dose (maintenance) or intermittent, or (2) systemic high dose (therapeutic) for control.  Finally, the medical expert should state whether the Veteran's sarcoidosis results in chronic bronchitis or extra-pulmonary involvement, and, if so, describe the resulting disorders and explain the etiological connection to the Veteran's sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar spine disorder, acquired psychiatric disorder, and service-connected sarcoidosis.  After securing any necessary authorization, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, that should be documented and the Veteran allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send a letter to the Veteran requesting authorization to obtain his private medical records from Dr. Bendar or Bentar for his lumbar spine; if authorized by the Veteran, attempt to obtain those records.  If those records are nonexistent and/or further attempts to obtain them would be futile, the AOJ should document this in the claims file.  These records are sought pursuant to the Veteran's August 2011 Board hearing testimony at pp. 14-16, and his February 2013 Board hearing testimony at pp. 15, 22.

3.  After obtaining the records described above, obtain a medical opinion as to the etiology of the Veteran's lumbar spine disorder.  The claims file should be made available for review of the Veteran's pertinent medical history.

The medical expert should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's lumbar spine disorder resulted from his military service, including from moving furniture in the barracks.

The medical expert also should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's lumbar spine disorder was caused, or aggravated beyond its natural progression by his service-connected residuals of a left foot fracture.

In reaching an opinion, the medical expert should consider the following evidence of record:

* The Veteran testified in August 2011 that he has had back pain since 1972, which he incurred from lifting furniture in the barracks.  (pp. 6-7, 11-12.)  He further testified that he had a post-service injury while "pulling" at work, but asserted that his private doctor had told him in the 1970s that his back sprain in service had rendered his back "no good" even before the work injury.  (p. 14-16.)

* The Veteran testified in February 2013 that he threw his back out because of the way that he was walking due to his service-connected left foot disability.  (pp. 5-7.)  He also testified that after service he re-injured his back at work in 1981, at which time he began seeing Dr. Bendar.  (pp. 15, 22.)  He further testified that he had also re-injured his back in 1989 while working as a mechanic at a plant.  (pp. 10-11, 22.)

* Service treatment records show that the Veteran complained of a backache two days in duration in March 1972; the clinician found that an examination was within normal limits (WNL).  A physician diagnosed the Veteran with a lumbar sprain.  Later in March 1972, a radiologist found that x-ray evidence showed that the Veteran's lumbar spine vertebrae were WNL, the intervertebral spaces were normal, and no spondylolysis or spondylolisthesis was seen; the impression was "Normal lumbar spine."  In April 1972, the Veteran sought treatment for numerous maladies, including a backache; the clinician wrote, "I suspect this is all psychosomatic."  Later in April 1972, a clinician found that examination of the Veteran's back was negative.  In his June 1973 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, recurrent back pain.  In his June 1973 Report of Medical Examination, a clinician found that the Veteran's spine and other musculoskeletal condition was normal.

* After service, in February 1982, the Veteran filed a Workers Compensation claim for lower backaches with numbness of the left leg.  A physician diagnosed lumbar flattening, moderately limited trunk motion, a positive straight leg raising, and depressed left leg and ankle reflexes.  In April 1992, a private physician, Dr. Berkely Rish, diagnosed the Veteran with a ruptured lumbar disk, L5-S1 on the right, with degenerative disk disease at L4, 5, and performed a bilateral laminotomy at L4-5 and L5-S1 with foraminotomies for nerve roots L5 and S1 bilaterally followed by discectomy at L5-S1 on the right.  Dr. Rish found it "notable that this patient is huge and weighs in excess of 300lb and was positioned with great difficulty."  In October 1993, a private physician, Dr. Lisa B. Barr, of Spineworks, discharged the Veteran based on having "achieved maximum medical benefit with his back."  In September 1994, SSA granted the Veteran disability benefits for his back problems and affective disorder, effective as of November 1991.  In February 2008, a VA radiologist found that an x-ray showed moderately severe central spinal canal stenosis at L4-L5 from disc bulge as well as hypertrophy of the ligamentum flavum and facets, and degenerative changes with posterior osteophytes to the left of midline at L5-S1 associated with soft tissue density which likely represents disc herniation contacting the left S1 nerve root.

The rationale for any opinion offered should be provided.  If the medical expert is unable to render an opinion without a resort to speculation, then the medical expert must explain why this is so.

4.  The AOJ should attempt to obtain any VA treatment records showing that a clinician prescribed the Veteran anti-anxiety or depressive medication in the early 1970s; if such records are nonexistent and/or further attempts to obtain them would be futile, the AOJ should document this in the claims file.  These records are sought pursuant to the Veteran's February 2013 Board hearing testimony at pp. 35-36.

After obtaining the records described above, obtain a medical opinion as to the etiology of the Veteran's acquired psychiatric disorder.  The claims file should be made available for review of the Veteran's pertinent medical history.

The medical expert should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disorder resulted from his military service, and whether in retrospect, the symptoms noted in service were the early manifestations of current disability.  

The medical expert also should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's psychiatric disorder was caused, or was aggravated beyond its natural progression by his service-connected sarcoidosis, or service connected foot disorder.  

In reaching an opinion, the medical expert should consider the following evidence of record:

* The Veteran testified in August 2011 that his depression is secondary to his sarcoidosis.  (pp. 17-18.)

* The Veteran testified in February 2013 that a VA clinician prescribed him anti-anxiety or depressive medication in the early 1970s, and he has continued to receive psychiatric care from VA since that time.  (pp. 35-36.)

* Service treatment records show that the Veteran complained of multiple ailments in April 1972, which a clinician diagnosed as psychosomatic.  In February 1973, a clinician observed that the Veteran's "problems are largely psych in nature."  In April 1973, the mental health clinic diagnosed the Veteran with a character and behavior disorder with schizoid personality and paranoid traits.  In his June 1973 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, depression, excessive worry, or nervous trouble of any sort.  In his June 1973 Report of Medical Examination, a clinician found that the Veteran's psychiatric condition was normal.

* After service, in July 1993, a psychologist provided individual therapy under the Workers Compensation program and found that the Veteran had alienation, intense depression, and intense fearfulness regarding further physical disintegrity, among other symptoms. A September 1994 SSA record includes diagnoses of affective disorders, personality disorders, and depression associated with chronic pain syndrome; SSA granted the Veteran disability benefits for his back problems and affective disorder, effective as of November 1991.  In September 2001, a VA physician diagnosed the Veteran with depression.  In November 2001 and August 2004, a VA examiner diagnosed the Veteran with depressive disorder NOS.  The examiner opined that if the Veteran's sarcoidosis caused his chest pain, atrial fibrillation and occasional shortness of breath, then his depressive symptoms have been exacerbated by his sarcoidosis.  In August 2011, a VA physician found that the Veteran experiences heart palpitations secondary to his sarcoidosis.  In June 2008, a VA psychiatrist diagnosed the Veteran with generalized anxiety disorder (GAD).  In May 2009, a VA psychiatry staff physician diagnosed the Veteran with adjustment disorder and GAD.  In June 2008, January 2009, and October 2009, VA clinicians opined that the Veteran's mood disorder is secondary to his general medical condition.

The rationale for any opinion offered should be provided.  If the medical expert is unable to render an opinion without a resort to speculation, then the medical expert must explain why this is so.

5.  Obtain a medical opinion as to the status of the Veteran's sarcoidosis.  The claims file should be made available for review of the Veteran's pertinent medical history.

The medical expert should offer an opinion as to whether the Veteran's sarcoidosis has been characterized by pulmonary involvement with persistent symptoms requiring the use of one or more corticosteroids.

If so, the medical expert should specify all dates or date ranges for which the Veteran has been on corticosteroid treatment for sarcoidosis.

Additionally, for each range of dates of corticosteroid treatment for sarcoidosis, the medical expert should state whether the corticosteroid treatment was (1) chronic low dose (maintenance) or intermittent, or (2) systemic high dose (therapeutic) for control.

Finally, the medical expert should state whether the Veteran's sarcoidosis results in chronic bronchitis or extra-pulmonary involvement, and, if so, describe the resulting disorders and explain the etiological connection to the Veteran's sarcoidosis.

In reaching an opinion, the medical expert should consider the following evidence of record:

* In November 2011, a VA clinician indicated that the Veteran was taking Asmanex, a corticosteroid, as maintenance medication for his sarcoid.  See Virtual VA treatment records, April 9, 2012, at p. 142.

* In February 2012, a VA clinician indicated that the Veteran was not on any treatment for his sarcoidosis.  Id., at p. 10.

* In May 2010, a VA clinician found that the Veteran's sarcoidosis was stable, and he would continue to monitor it with pulmonary function tests (PFTs) only at that time unless clinically indicated.  See Virtual VA treatment records, December 13, 2011, at p. 151.

* In June 2012, a VA clinician again found that the Veteran's sarcoid was "currently stable on no medications."  See Virtual VA treatment records, August 21, 2012, at p. 54.

* In August 2011, VA physicians found that the Veteran's sarcoidosis causes heart palpitations and joint pain.

The rationale for any opinion offered should be provided.  If the medical expert is unable to render an opinion without a resort to speculation, then the medical expert must explain why this is so.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


